Citation Nr: 9910867	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-14 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected left ear otitis externa, currently rated 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

The appeal arises from the January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for PTSD and 
also denying an increased rating for the veteran's 
noncompensably evaluated service-connected left ear otitis 
externa.  

The Board notes that the veteran was service connected for 
left ear otitis externa by an April 1971 memorandum decision 
establishing service connection for outpatient treatment 
purposes.  Thus despite the RO's January 1993 assignment of a 
noncompensable rating for the otitis externa beginning 
effective the May 1992 date of claim for increase, the 
veteran was in fact previously service connected for the 
disability (though without a disability rating previously 
assigned).  Hence the present claim is not one for a rating 
assigned with service connection.  Compare Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

The veteran contends that he suffered from stressors in 
service including being shot at while on convoys in Vietnam, 
and contends that he currently suffers from symptoms of PTSD 
as a result.  He therefore asserts that he is entitled to 
service connection for PTSD.  

The veteran also contends that he is entitled to an increased 
evaluation for his service-connected otitis externa, 
contending, in effect, that the condition has increased in 
severity.  He therefore asserts that he is entitled to an 
increased evaluation for his otitis externa.  

Upon reviewing the claims file, the Board observes that not 
all VA outpatient treatment records for treatment of the 
veteran's disabilities are present within the claims file.  A 
March 1992 VA mental hygiene clinic outpatient treatment 
record informs that the treatment is a follow-up to a 
previous treatment.  There is no prior VA record within the 
claims file recording treatment of the veteran's mental 
health.  Thus records are absent.  The Board further notes 
that while the veteran was granted service connection for 
otitis externa in April 1971 specifically to allow VA 
treatment for that condition, there are no records of VA 
treatment for that condition within the claims file.

Although the veteran has the burden of submitting evidence to 
support a claim, critical evidence may be in the control of 
the Federal Government.  In such situations, the VA should 
obtain that critical evidence.  Murphy v. Derwinski, 
1 Vet.App. 78, 82 (1990).  Medical records concerning a 
veteran which are in the VA's possession at the time a 
determination is made about his or her claim will be 
considered to be evidence which was in the record before the 
adjudicators at the time of the final decision, regardless of 
whether such records were actually before the adjudicators.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992), Damrel v. 
Brown, 6 Vet. App. 242 (1992).  Accordingly, any VA medical 
records related to the veteran's claims and not previously 
obtained should be obtained prior to Board adjudication.  

To further develop the veteran's claims, this case is 
remanded for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for psychiatric 
disorders and otitis externa since his 
separation from service in November 1970.  
He should be requested to submit copies 
of any private medical records.  Copies 
of the medical records from all VA 
sources he identifies, and not currently 
of record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

2.  Thereafter, following any appropriate 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD, and 
entitlement to an increased evaluation 
for the veteran's service-connected left 
ear otitis externa, currently rated 
noncompensably disabling.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

